 

Exhibit 10.7

 

Prepared by, and after recording

return to:

 

S.R. Sidarth, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

 

MULTIFAMILY DEED TO SECURE DEBT,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

 

GEORGIA

 

(Revised 3-1-2014)

 

 

 

 

Exhibit 10.7

 

Freddie Mac Loan No. 708657427

Nevadan Apartments

 

MULTIFAMILY DEED TO SECURE DEBT,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

 

GEORGIA

 

(Revised 3-1-2014)

 

THIS MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
(“Instrument”) is made to be effective as of the 13th day of October, 2016,
between BR CARROLL GLENRIDGE, LLC, a limited liability company organized and
existing under the laws of Delaware, whose address is c/o Carroll Organization,
LLC, 3340 Peachtree Road, NE, Suite 2250, Atlanta, Georgia 30326, as grantor
(“Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national banking association,
whose address is c/o KeyBank Real Estate Capital - Servicing Department, 11501
Outlook Street, Suite 300, Overland Park, Kansas 66211, Mailcode: KS-01-11-0501,
Attn: Servicing Manager, as grantee (“Lender”). Borrower’s organizational
identification number, if applicable, is 6113182.

 

RECITAL

 

Borrower is indebted to Lender in the principal amount of $48,431,000.00, as
evidenced by Borrower’s Multifamily Note payable to Lender, dated as of the date
of this Instrument, and maturing on November 1, 2023 (“Maturity Date”).

 

AGREEMENT

 

TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
grants, conveys and assigns to Lender and Lender’s successors and assigns, with
power of sale, the Mortgaged Property, including the Land located in Fulton
County, State of Georgia and described in Exhibit A attached to this Instrument.
To have and to hold the Mortgaged Property unto Lender and Lender’s successors
and assigns forever. As used in this Instrument, the term “Mortgaged Property”
is synonymous with the term “Secured Property,” and the term “Lien” is
synonymous with the term “security interest and title.”

 

Borrower covenants that Borrower is lawfully seized of the Mortgaged Property
and has the right, power and authority to grant, convey and assign the Mortgaged
Property, that the Mortgaged Property is unencumbered, except as shown on the
schedule of exceptions to coverage in the title policy issued to and accepted by
Lender contemporaneously with the execution and recordation of this Instrument
and insuring Lender’s interest in the Mortgaged Property (the “Schedule of Title
Exceptions”). Borrower covenants that Borrower will warrant and defend generally
the title to the Mortgaged Property against all claims and demands, subject to
any easements and restrictions listed in the Schedule of Title Exceptions.

 

Georgia

Multifamily Deed to Secure Debt, Assignment of Rents

and Security Agreement



 

 

UNIFORM COVENANTS

 

(Revised 7-17-2014)

 

Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:

 

1.Definitions. The following terms, when used in this Instrument (including when
used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement:

 

“Attorneys’ Fees and Costs” means (a) fees and out-of-pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; (c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Instrument, together with their successors and assigns.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

 

“Event of Default” means the occurrence of any event described in Section 8.

 

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

 

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 2 

 

 

“Ground Lease” means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended.

 

“Improvements” means the buildings, structures, improvements now constructed or
at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

 

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument.

 

“Land” means the land described in Exhibit A.

 

“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:

 

(a)All rights of Borrower to renew or extend the term of the Ground Lease.

 

(b)All amounts deposited by Borrower with Ground Lessor under the Ground Lease.

 

(c)Borrower’s right or privilege to terminate, cancel, surrender, modify or
amend the Ground Lease.

 

(d)All other options, privileges and rights granted and demised to Borrower
under the Ground Lease and all appurtenances with respect to the Ground Lease.

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

 

“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time.

 

“Loan Documents” means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 3 

 

 

“Loan Servicer” means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.

 

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

(a)The Land, or, if Borrower’s interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

(b)The Improvements.

 

(c)The Fixtures.

 

(d)The Personalty.

 

(e)All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

(f)All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement.

 

(g)All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof.

 

(h)All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

 

(i)All proceeds from the conversion, voluntary or involuntary, of any of the
items described in subsections (a) through (h) inclusive into cash or liquidated
claims, and the right to collect such proceeds.

 

(j)All Rents and Leases.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 4 

 

 

(k)All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument.

 

(l)All Imposition Reserve Deposits.

 

(m)All refunds or rebates of Impositions by Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Instrument is dated).

 

(n)All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

(o)All names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property.

 

(p)If required by the terms of Section 4.05 of the Loan Agreement, all rights
under the Letter of Credit and the Proceeds, as such Proceeds may increase or
decrease from time to time.

 

(q)If the Note provides for interest to accrue at a floating or variable rate
and there is a Cap Agreement, the Cap Collateral.

 

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

 

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement.

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Personalty” means all of the following:

 

(a)Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

(b)Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 5 

 

 

(c)Other tangible personal property owned by Borrower which is used now or in
the future in connection with the ownership, management or operation of the Land
or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

(d)Any operating agreements relating to the Land or the Improvements.

 

(e)Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

(f)All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

(g)Any rights of Borrower in or under letters of credit.

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

2.Uniform Commercial Code Security Agreement.

 

(a)This Instrument is also a security agreement under the Uniform Commercial
Code for any of the Mortgaged Property which, under applicable law, may be
subjected to a security interest under the Uniform Commercial Code, for the
purpose of securing Borrower’s obligations under this Instrument and to further
secure Borrower’s obligations under the Note, this Instrument and other Loan
Documents, whether such Mortgaged Property is owned now or acquired in the
future, and all products and cash and non-cash proceeds thereof (collectively,
“UCC Collateral”), and by this Instrument, Borrower grants to Lender a security
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 6 

 

 

(b)Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.

 

(c)If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.

 

(d)This Instrument also constitutes a financing statement with respect to any
part of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

 

3.Assignment of Rents; Appointment of Receiver; Lender in Possession.

 

(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.

 

(i)It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower.

 

(ii)Promptly upon request by Lender, Borrower agrees to execute and deliver such
further assignments as Lender may from time to time require. Borrower and Lender
intend this assignment of Rents to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

(iii)For purposes of giving effect to this absolute assignment of Rents, and for
no other purpose, Rents will not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment of
Rents is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Rents will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on Rents in favor of Lender, which Lien
will be effective as of the date of this Instrument.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 7 

 

 

(b) (i)Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all Rents
in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures.

 

(ii)So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Borrower free and clear of, and released from, Lender’s rights with respect
to Rents under this Instrument.

 

(iii)After the occurrence of an Event of Default, and during the continuance of
such Event of Default, Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the Mortgaged Property to pay all
Rents to, or as directed by, Lender. From and after the occurrence of an Event
of Default, and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, or by a receiver, Borrower’s license to collect
Rents will automatically terminate and Lender will without Notice be entitled to
all Rents as they become due and payable, including Rents then due and unpaid.
Borrower will pay to Lender upon demand all Rents to which Lender is entitled.

 

(iv)At any time on or after the date of Lender’s demand for Rents, Lender may
give, and Borrower hereby irrevocably authorizes Lender to give, notice to all
tenants of the Mortgaged Property instructing them to pay all Rents to Lender.
No tenant will be obligated to inquire further as to the occurrence or
continuance of an Event of Default. No tenant will be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice. Any such notice by Lender will be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit. Borrower will not
interfere with and will cooperate with Lender’s collection of such Rents.

 

(c)If an Event of Default has occurred and is continuing, then Lender will have
each of the following rights and may take any of the following actions:

 

(i)Lender may, regardless of the adequacy of Lender’s security or the solvency
of Borrower and even in the absence of waste, enter upon and take and maintain
full control of the Mortgaged Property in order to perform all acts that Lender
in its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of Repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 8 

 

 

(ii)Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender’s security, without regard to Borrower’s
solvency and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.

 

(iii)If Borrower is a housing cooperative corporation or association, Borrower
hereby agrees that if a receiver is appointed, the order appointing the receiver
may contain a provision requiring the receiver to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Reserve Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of Borrower and must be paid out of maintenance charges payable by
Borrower’s tenant shareholders under their proprietary leases or occupancy
agreements.

 

(iv)Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

 

(v)Immediately upon appointment of a receiver or immediately upon Lender’s
entering upon and taking possession and control of the Mortgaged Property,
Borrower will surrender possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and will deliver to Lender or the receiver, as the
case may be, all documents, records (including records on electronic or magnetic
media), accounts, surveys, plans, and specifications relating to the Mortgaged
Property and all security deposits and prepaid Rents.

 

(vi)If Lender takes possession and control of the Mortgaged Property, then
Lender may exclude Borrower and its representatives from the Mortgaged Property.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

 

(d)If Lender enters the Mortgaged Property, Lender will be liable to account
only to Borrower and only for those Rents actually received. Except to the
extent of Lender’s gross negligence or willful misconduct, Lender will not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(c), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 9 

 

 

(e)If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes will become an additional part of the Indebtedness as
provided in Section 7.

 

(f)Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument will not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

 

4.Assignment of Leases; Leases Affecting the Mortgaged Property.

 

(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.

 

(i)It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

(ii)For purposes of giving effect to this absolute assignment of the Leases, and
for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property.

 

(iii)However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument.

 

(b)Until Lender gives Notice to Borrower of Lender’s exercise of its rights
under this Section 4, Borrower will have all rights, power and authority granted
to Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease. Upon the
occurrence of an Event of Default, and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases will automatically
terminate. Borrower will comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 10 

 

 

(c) (i)Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.

 

(ii)The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any expenses.

 

(iii)Except to the extent of Lender’s gross negligence or willful misconduct,
Lender will not be liable in any way for any injury or damage to person or
property sustained by any Person or Persons in or about the Mortgaged Property.

 

(iv)Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:

 

(A)Lender will not be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease).

 

(B)Lender will not be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property.

 

(C)Lender will not be responsible for the operation, control, care, management
or repair of the Mortgaged Property or any portion of the Mortgaged Property.
The execution of this Instrument by Borrower will constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and will be that of Borrower, prior to such actual
entry and taking of possession.

 

(d)Upon delivery of Notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, by a receiver, or by any other manner or
proceeding permitted by the laws of the Property Jurisdiction, Lender
immediately will have all rights, powers and authority granted to Borrower under
any Lease, including the right, power and authority to modify the terms of any
such Lease, or extend or terminate any such Lease.

 

(e)Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 11 

 

 

(f)If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Instrument, so long
as Borrower remains a cooperative housing corporation or association and is not
in breach of any covenant of this Instrument, Lender consents to the following:

 

(i)Borrower may execute leases of apartments for a term in excess of 2 years to
a tenant shareholder of Borrower, so long as such leases, including proprietary
leases, are and will remain subordinate to the Lien of this Instrument.

 

(ii)Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower makes
its best efforts to secure such immediate replacement by a newly-executed lease
of the same apartment to a tenant shareholder of Borrower. However, no consent
is given by Lender to any execution, surrender, termination or assignment of a
lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.

 

5.Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

6.Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount that is
less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized will constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument, the Note and all other Loan
Documents will remain unchanged.

 

7.Protection of Lender’s Security; Instrument Secures Future Advances.

 

(a)If Borrower fails to perform any of its obligations under this Instrument or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender’s option may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including all of the following:

 

(i)Lender may pay Attorneys’ Fees and Costs.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 12 

 

 

(ii)Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants.

 

(iii)Lender may enter upon the Mortgaged Property to make Repairs or secure the
Mortgaged Property.

 

(iv)Lender may procure the Insurance required by the Loan Agreement.

 

(v)Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement.

 

(vi)Lender may perform any of Borrower’s obligations under the Loan Agreement.

 

(vii)Lender may make advances to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

 

(b)Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate.

 

(c)Nothing in this Section 7 will require Lender to incur any expense or take
any action.

 

8.Events of Default. An Event of Default under the Loan Agreement will
constitute an Event of Default under this Instrument.

 

9.Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender’s exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses.

 

10.Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower waives
the right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce any Loan
Document. Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
this Instrument will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 13 

 

 

11.Waiver of Marshalling.

 

(a)Notwithstanding the existence of any other security interests in the
Mortgaged Property held by Lender or by any other party, Lender will have the
right to determine the order in which any or all of the Mortgaged Property will
be subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.

 

(b)Borrower and any party who now or in the future acquires a security interest
in the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

 

12.Further Assurances; Lender’s Expenses.

 

(a)Borrower will deliver, at its sole cost and expense, all further acts, deeds,
conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender’s consent rights under Article VII of the
Loan Agreement.

 

(b)Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees payable in accordance with any request for further assurances or an
estoppel certificate pursuant to the Loan Agreement, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower under
this Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment.

 

13.Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any
Loan Document which does not itself expressly identify the law that is to apply
to it, will be governed by the laws of the Property Jurisdiction. Borrower
agrees that any controversy arising under or in relation to the Note, this
Instrument or any other Loan Document may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction will have jurisdiction over all controversies that may
arise under or in relation to the Note, any security for the Indebtedness or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
However, nothing in this Section 13 is intended to limit Lender’s right to bring
any suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction.

 

14.Notice. All Notices, demands and other communications under or concerning
this Instrument will be governed by the terms set forth in the Loan Agreement.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 14 

 

 

15.Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender’s successors and assigns.

 

16.Joint and Several Liability. If more than one Person signs this Instrument as
Borrower, the obligations of such Persons will be joint and several.

 

17.Relationship of Parties; No Third Party Beneficiary.

 

(a)The relationship between Lender and Borrower will be solely that of creditor
and debtor, respectively, and nothing contained in this Instrument will create
any other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

(b)No creditor of any party to this Instrument and no other Person will be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

18.Severability; Amendments.

 

(a)The invalidity or unenforceability of any provision of this Instrument will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.

 

(b)This Instrument may not be amended or modified except by a writing signed by
the party against whom enforcement is sought; provided, however, that in the
event of a Transfer prohibited by or requiring Lender’s approval under Article
VII of the Loan Agreement, some or all of the modifications to the Loan
Documents (if any) may be modified or rendered void by Lender at Lender’s option
by Notice to Borrower and the transferee(s).

 

19.Construction.

 

(a)The captions and headings of the Sections of this Instrument are for
convenience only and will be disregarded in construing this Instrument. Any
reference in this Instrument to a “Section” will, unless otherwise explicitly
provided, be construed as referring to a Section of this Instrument.

 

(b)Any reference in this Instrument to a statute or regulation will be construed
as referring to that statute or regulation as amended from time to time.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 15 

 

 

(c)Use of the singular in this Instrument includes the plural and use of the
plural includes the singular.

 

(d)As used in this Instrument, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

(e)The use of one gender includes the other gender, as the context may require.

 

(f)Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument).

 

(g)Any reference in this Instrument to any person will be construed to include
such person’s successors and assigns.

 

20.Subrogation. If, and to the extent that, the proceeds of the loan evidenced
by the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower’s request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.

 

21-30.Reserved.

 

31.Acceleration; Remedies.

 

(a)At any time during the existence of an Event of Default, Lender, at Lender’s
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may invoke the power of sale granted in this Instrument (and
Borrower appoints Lender as Borrower’s agent and attorney-in-fact to exercise
such power of sale in the name and on behalf of Borrower) and any other remedies
permitted by Georgia law or provided in this Instrument or in any other Loan
Document. Borrower acknowledges that the power of sale granted in this
Instrument may be exercised by Lender without prior judicial hearing. Lender
will be entitled to collect all costs and expenses incurred in pursuing such
remedies, including reasonable Attorneys’ Fees and Costs and costs of
documentary evidence, abstracts and title reports.

 

(b)Lender may sell and dispose of the Mortgaged Property at public auction, at
the usual place for conducting sales at the courthouse in the county where all
or any part of the Mortgaged Property is located, to the highest bidder for
cash, first advertising the time, terms and place of such sale by publishing a
notice of sale once a week for four consecutive weeks (without regard to the
actual number of days) in a newspaper in which sheriff’s advertisements are
published in such county, all other notice being waived by Borrower; and Lender
may thereupon execute and deliver to the purchaser a sufficient instrument of
conveyance of the Mortgaged Property in fee simple, which may contain recitals
as to the happening of the default upon which the execution of the power of sale
granted by this Section depends. The recitals in the instrument of conveyance
will be presumptive evidence that Lender duly complied with all preliminary acts
prerequisite to the sale and instrument of conveyance. Borrower constitutes and
appoints Lender as Borrower’s agent and attorney-in-fact to make such recitals,
sale and conveyance. Borrower ratifies all of Lender’s acts, as such
attorney-in-fact, and Borrower agrees that such recitals will be binding and
conclusive upon Borrower and that the conveyance to be made by Lender (and in
the event of a deed in lieu of foreclosure, then as to such conveyance) will be
effectual to bar all right, title and interest, equity of redemption, including
all statutory redemption, homestead, dower, curtsey and all other exemptions of
Borrower, or its successors in interest, in and to the Mortgaged Property.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 16 

 

 

(c)The Mortgaged Property may be sold in one parcel and as an entirety, or in
such parcels, manner or order as Lender, in its discretion, may elect, and one
or more exercises of the powers granted in this Section will not extinguish or
exhaust the power unless the entire Mortgaged Property is sold or the
Indebtedness is paid in full, and Lender will collect the proceeds of such sale,
applying such proceeds as provided in this Section. In the event of a
deficiency, Borrower will immediately on demand from Lender pay such deficiency
to Lender, subject to the provisions of the Note limiting Borrower’s personal
liability for payment of the Indebtedness. Borrower acknowledges that Lender may
bid for and purchase the Mortgaged Property at any foreclosure sale and will be
entitled to apply all or any part of the Indebtedness as a credit to the
purchase price. Borrower covenants and agrees that Lender will apply the
proceeds of the sale in the following order: (i) to all reasonable costs and
expenses of the sale, including reasonable Attorneys’ Fees and Costs and costs
of title evidence; (ii) to the Indebtedness in such order as Lender, in Lender’s
discretion, directs; and (iii) the excess, if any, to the person or persons
legally entitled to the excess. The power and agency granted in this Section 31
are coupled with an interest, are irrevocable by death or otherwise and are in
addition to the remedies for collection of the Indebtedness as provided by law.

 

(d)If the Mortgaged Property is sold pursuant to this Section 31, Borrower, or
any person holding possession of the Mortgaged Property through Borrower, will
surrender possession of the Mortgaged Property to the purchaser at such sale on
demand. If possession is not surrendered on demand, Borrower or such person will
be a tenant holding over and may be dispossessed in accordance with Georgia law.

 

32.Release. Upon payment of the Indebtedness, Lender will cancel this
Instrument. Borrower will pay Lender’s reasonable costs incurred in canceling
this Instrument.

 

33.Borrower’s Waiver Of Certain Rights. To the fullest extent permitted by law,
Borrower agrees that Borrower will not at any time insist upon, plead, claim or
take the benefit or advantage of any present or future law providing for any
appraisement, valuation, stay, extension or redemption, homestead, moratorium,
reinstatement, marshalling or forbearance, and Borrower, for Borrower,
Borrower’s heirs, devisees, representatives, successors and assigns, and for any
and all persons ever claiming any interest in the Mortgaged Property, to the
fullest extent permitted by law, waives and releases all rights of redemption,
valuation, appraisement, stay of execution, reinstatement (including all rights
under O.C.G.A. Section 44-14-85), notice of intention to mature or declare due
the whole of the Indebtedness, and all rights to a marshalling of assets of
Borrower, including the Mortgaged Property.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 17 

 

 

34.Deed To Secure Debt. This conveyance is to be construed under the existing
laws of the State of Georgia as a deed passing title, and not as a mortgage, and
is intended to secure the payment of the Indebtedness.

 

35.Assumption Not a Novation. Lender’s acceptance of an assumption of the
obligations of this Instrument and the Note, and the release of Borrower
pursuant to Article VII of the Loan Agreement or otherwise, will not constitute
a novation and will not affect the priority of the Lien created by this
Instrument.

 

36.WAIVER OF TRIAL BY JURY.

 

(a)BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

(b)BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

37.Incorporation of Riders. The following Riders are attached to this
Instrument: NONE.



38.Attached Exhibits. The following Exhibits, if marked with an “X” in the space
provided, are attached to this Instrument:

 

x   Exhibit A Description of the Land (required)         ¨   Exhibit B
Modifications to Instrument         ¨   Exhibit C Ground Lease Description (if
applicable)

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 18 

 

 

  BR CARROLL GLENRIDGE, LLC, a Delaware limited liability company           By:
/s/ Jordan Ruddy (SEAL)     Jordan Ruddy       Authorized Signatory  

 

Signed, sealed and delivered in the presence of:       /s/ Molly Brown      
Print Name: Molly Brown, Unofficial Witness       /s/ Dale Pozzi   Notary
Public, New York   County, New York   [SEAL]       Date:  September 27, 2016    
  My commission expires: January 28, 2017  

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page 19 

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

(Nevadan Apartments)

 

TRACT ONE:

 

ALL THAT TRACT of land in Land Lots 38 and 69 of the 17th District of Fulton
County, Georgia, described as follows:

 

BEGINNING at the intersection of the northeast right-of-way line of Northland
Drive (variable right-of-way) with the south right-of-way line of Glenridge
Drive (variable right-of-way); thence, running along the south and southeast
right-of-way line of Glenridge Drive, the following courses and distances: (1)
North 79 degrees 10 minutes 20 seconds East 175.27 feet to a point, (2) along
the arc of a curve to the left (which arc is subtended by a chord having a
bearing and distance of North 75 degrees 22 minutes 49 seconds East 62.93 feet
and a radius of 475.00 feet) 62.87 feet to a point, (3) North 89 degrees 12
minutes 57 seconds East 22.82 feet to a point, (4) along the arc of a curve to
the left (which arc is subtended by a chord having a bearing and distance of
North 57 degrees 07 minutes 19 seconds East 231.76 feet and a radius of 449.22
feet) 234.42 feet to a point, (5) North 47 degrees 51 minutes 39 seconds West
11.78 feet to a point, and (6) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 38 degrees 00
minutes 36 seconds East 62.84 feet and a of 436.44 feet) 62.90 feet to a point;
thence, leaving said right-of-way line, South 54 degrees 00 minutes 00 seconds
East 91.00 feet to a point; thence South 36 degrees 30 minutes 00 seconds, West
26.00 feet to a point; thence South 54 degrees 30 minutes 00 seconds East 325.00
feet to a point; thence North 28 decrees 56 minutes 16 seconds East 79.00 feet
to a point; thence South 66 degrees 57 minutes 51 seconds East 37.00 feet to a
point; thence South 58 degrees 54 minutes 02 seconds East 194.00 feet to a point
thence South 28 degrees 02 minutes 54 seconds West 164.00 feet to a point;
thence South 18 degrees 12 minutes 19 seconds West 250.86 feet to a 1-inch crimp
top iron pin found; thence North 89 degrees 40 minutes 49 seconds West 340.60
feet to a 1-1/2-inch crimp top iron pin found; thence North 20 degrees 01 minute
13 seconds West 267.84 feet along the northeast boundary line of Lot 1, Block B,
Unit Two, Glenridge Manor Subdivision to a 1-1/2-inch crimp top iron pin found;
thence South 62 degrees 43 minutes 16 seconds West 229.10 feet along the
northwest boundary line of said Lot 1 to a point on the northeast right-of-way
line of said Northland Drive; thence, along said northeast right-of-way line,
the following courses and distances: (1) North 20 degrees 24 minutes 30 seconds
West 24.58 feet to a point, (2) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 25 degrees 52
minutes 13 second West 123.95 feet and a radius of 651.08 feet) 124.14 feet to a
point; (3) North 31 degrees 19 minutes 57 seconds West 12.81 feet to a point,
(4) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 45 degrees 14 minutes 44 seconds West
96.68 feet and a radius of 201.03 feet) 97.53 feet to a point, and (5) along the
arc of a curve to the right (which arc is subtended by a chord having a bearing
and distance of North 49 degrees 03 minutes 48 seconds West 148.42 feet and a
radius of 423.36 feet) 149.19 feet to the POINT OF BEGINNING, said tract
containing 8.41301 acres.

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Andrew E. Chandler and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 107, Fulton County, Georgia
records.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page A-1 

 

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Sarah J. Carpenter and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 98, aforesaid records.

 

TRACT TWO:

 

ALL THAT TRACT of land in Land Lots 38 and 69 of the 17th District of Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
northeast right-of-way line of Northland Drive (variable right-of-way) with the
south right-of-way line of Glenridge Drive (variable right-of-way); thence,
running along the south and southeast right-of-way line of Glenridge Drive, the
following courses and distances: (1) North 79 degrees 10 minutes 20 second East
175.27 feet to a point, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of North 75 degrees 22
minutes 49 seconds East 62.83 feet and a radius of 475.00 feet) 62.87 feet to a
point, (3) North 89 degrees 12 minutes 57 seconds East 22.82 feet to a point,
(4) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 57 degrees 07 minutes 19 seconds East
231.76 feet and a radius of 448.22 feet) 234.42 feet to a point, (5) North 47
degrees 51 minutes 39 seconds West 11.78 feet to a point, and (6) along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of North 38 degrees 00 minutes 36 seconds East 62.84 feet and a radius
of 436.44 feet) 62.90 feet to a point and the TRUE POINT OF BEGINNING: from the
TRUE POINT OF BEGINNING as thus established, continuing thence along said
right-of-way line, the following courses and distances: (1) along the arc of a
curve to the left (which arc is subtended by a chord having a bearing and
distance of North 29 degrees 56 minutes 36 seconds East 59.95 feet and a radius
of 436.44 feet) 60.00 feet to a point, (2) North 26 degrees 00 minutes 18
seconds East 174.82 feet to a point, (3) along the arc of a curve to the right
(which arc is subtended by a chord having a bearing and distance of North 38
degrees 40 minutes 03 seconds East 220.49 feet and a radius of 502.92 feet)
222.29 feet to a point, and (4) North 51 degrees 19 minutes 49 seconds East
120.96 feet to a point on the southwest boundary line of Lot 4, Block A, Unit
One, Glenridge Manor Subdivision; thence, leaving said right-of-way line, South
39 degrees 07 minutes 55 seconds East 216.57 feet along the southwest boundary
line of said Lot 4 to a point; thence North 46 degrees 30 Minutes 16 seconds
East 59.50 feet along the South boundary line of said Lot 4 to a 3/8-inch
reinforcing, rod found at the northwest corner of Lot 6. Block A, Unit Two,
Glenridge Manor Subdivision thence South 49 degrees 50 minutes 45 seconds East
193.19 feet along the southwest boundary line of said Lot 6 to a 1-3/4-inch
crimp top iron pin found on the northwest right-of-way line of Royervista Drive;
(a 50 foot-right-of-way) thence along said northwest right-of-way line, the
following courses and distances: (1) along the arc of a curve to the left (which
arc is subtended by a chord having a bearing and distance of South 27 degrees 55
minutes 01 second West 285.75 feet and a radius of 741 197 feet) 287.55 feet to
a point, and (2) South 16 degrees 48 minutes 11 seconds West 125.89 feet to a
point; thence, leaving said northwest right-of-way line South 64 degrees 30
minutes 58 seconds East 278.84 feet to a point on the northwest boundary line of
Lot 23, Block B, Unit Two, Glenridge Manor Subdivision; thence South 17 degrees
40 minutes 41 seconds West 249.84 feet along the northwest boundary line of
said, Lot 23 and along the northwest boundary line of Lot 24 Block B, Unit Two,
Glenridge Manor Subdivision to an angle iron found, thence South 44 degrees 07
minutes 25 seconds West 231.89 feet along the northwest boundary line of Lot 25
Block B Unit Two, Glenridge Manor Subdivision to a 1-1/2-inch reinforcing rod
found on the land lot line common to said Land Lots 38 and 69; thence North 89
degrees 40 minutes 51 seconds West 104.85 feet to a 1-inch crimp top iron pin
found; thence North 18 degrees 12 minutes 19 seconds East 250.86 feet to a
point; thence North 28 degrees 02 minutes 54 seconds East 164.00 feet to a
point; thence North 58 degrees 54 minutes 02 seconds West 194.00 feet to a
point; thence North 66 degrees 57 minutes 51 seconds West 37.00 feet to a point;
thence South 28 degrees 56 minutes 16 seconds West 79.00 feet to a point; thence
North 54 degrees 30 minutes 00 seconds West 325.00 feet to a point thence North
36 degrees 30 minutes 00 seconds East 26.00 feet to a point; thence North 54
degrees 00 minutes 00 seconds West 91.00 feet to the TRUE POINT OF BEGINNING,
said tract containing 8.30101 acres.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page A-2 

 

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Andrew E. Chandler and Independent Living International Corp. dated as
of July 20,1989, recorded in Deed Book 12661, Page 107, Fulton County, Georgia
records.

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Sarah J. Carpenter and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 98, aforesaid records.

 

Georgia
Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement

Page A-3 

 

